Order entered January 17, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00869-CV

                   RODNEY SHARP AND ALL OCCUPANTS, Appellant

                                                V.

                  WOODRIDGE PROPERTIES COMPANY LP, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-00238-C


                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated August 19, 2013, we

notified Janet E. Wright, Official Court Reporter for County Court at Law No. 3, that the

reporter’s record was overdue. We directed Janet E. Wright to file the record within thirty days.

To date, we have not received any response.

       Accordingly, we ORDER Janet E. Wright to file, within TEN DAYS of the date of this

order, either (1) the reporter’s record; (2) written verification that no hearings were recorded or

no request for the reporter’s record has been made; or (3) written verification that appellant has

not been found indigent and has not paid or made arrangements to pay for the record.
         We notify appellant that if we receive verification that no request for the record has been

made or that she has not paid for or made arrangements to pay for the record, we will order the

appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

         We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to all parties and to Janet E. Wright, Official Court Reporter for County Court at

Law No. 3 and to the Honorable Sally Montgomery, Presiding Judge of County Court at Law

No. 3.


                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE